DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-8, 11, 13-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs et al (US Pub., No., 2019/0114151 A1) in view of  Lifar et al (US Pub., No., 2018/0075137 A1)  
With respect to claim 1, Jacobs teaches a method for a vendor to facilitate training a model using data from a customer the model containing algorithms, a training process involving the data from the customer being present in a training infrastructure (Fig. 1,   and paragraph [0022], discloses digital medium environment 100 includes a digital marketing system 102, a client device 104 and a server prodder system that are communicatively coupled on to another via network and paragraph [0026], discloses of the software tools, the software development kit 118 including machine learning module 124 that is configured  to train and use a mode 126 as part of machine learning within a context)) , the method comprising: 
communicating the training module from a vendor's computer system to a customer's computer system (paragraph [0037], disclose once embedded, the application 120 is provided to the client devise 104 to employ machine learning to personation user interaction.., and paragraphs [0037], discloses software development kit 118 includes software development tools 202 to cause machine learning model 124 and associated model 126 be embedded as part of the application ..); 
operating the training module on the customer's computer system using the data from the customer(paragraphs [0046]- [0047], discloses  a recommendation 502 is then generate by processing the dat using machine learning based on the embedded trained model of the machine learning module 124 locally by the client devise 104..) ; 
achieving a trained training module after operating the training module on the customer's computer system (paragraph [0049], disclose once trained, the model 126 may generate recommendation 502 identifying other items of digital marketing content 112 are likely to be of inters to the user);
 (paragraph [0047], discloses the recommendation 502 is transmitted for receipt by the services  ...). 
Jacobs teaches the above elements including a software development kit is obtained having functionally to embed machine learning model 124 as part of application 120 (paragraph [0033]) , the software development kit 118 includes a variety of software development tool that are executed by computing devise to crate application  (paragraph [0035]),   one this, the model 126, is trained to generate recommendation for confirmation paragraph [0043] and   recommendation 502 is then generated by processing the dat using machine learning based on the 3mobded trained model paragraph [0046]). Nevertheless, Jacobs does not explicitly teach the corresponding training model includes the algorithm , using  the training model to initialize at lease on additional module and  scoring observations using the at least one additional module. 
However, Lifar teaches including the algorithms of the model into a training module (paragraph [0022], discloses the machine learning algorithm (or specific algorithm used for train the machine learning algorithms and paragraphs [0098]-[0103], disclose one or more machine  learning algorithm can be an suitable or sim-supervised machine learning algorithm ..));
using the trained training module to initialize at least one additional module(paragraph [0030], discloses initializing the item matrix using item matrix using item vector, the item vector, .. optimizing of the user matrix and the item matrix storing optimizing item ); and
(paragraphs [0060], and [0115]-[0117], discloses generate a matrix of user-items relevance scores).   Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify a feature that leverage an embedded machine learning model running locally of Jacobs with initializing the item matrix using the item vectors and generating a matrix of user-item relevance score of Lifar in order to improve content recommendations presented to the user (see Lifar, paragraph [0008]). 
With respect to claim 2 Jacobs in view of Lifar  teaches elements of claim 1, () teaches the method, wherein the trained training module is divided into an input portion and an output portion that are communicatively associated through a divide layer, wherein the observations are input to the input portion, and wherein outputs of the input portion are used as inputs to the at least one additional module, and wherein outputs of the output portion are used to score the observations using at least one second additional module (Fig. 5, paragraphs [0044]-[0046],  discloses received data via network [input portion]  .., recommendation is then generated by processing the data [output] using machine learning based on embedded trained model 126). 
With respect to claim 3 Jacobs in view of Lifar  teaches elements of claim 1, Jacobs teaches the method,  further comprising preprocessing the data from the customer before providing the data from the customer to the training module for training(paragraph [0018], discloses the model trained based on monitor user interaction with digital marketing) . 
With respect to claim 4 Jacobs in view of Lifar teaches elements of claim 1, Jacobs teaches the method wherein preprocessing the data from the customer includes at least one of performing a trend analysis, performing a quality analysis, and normalizing the data from the customer (paragraph [0038], disclose performance of an action, e.g., conversion with respect to digital marketing content..). 
With respect to claim 6 Jacobs in view of Lifar teaches elements of claim 1, Jacobs teaches the method further comprising developing a plurality of training modules, each of the plurality of training modules corresponding to a particular type of asset(paragraph [0037], discloses select the machine learning module 1254 as a  part of the software development kit .., each of the machine learning  module 124  for instance, may correspond to a type of machine learning functionality and thus may be selected based on a type of .., to be embedded as part of source code [asset]). 
With respect to claim 7 Jacobs in view of Lifar teaches elements of claim 6, Jacobs teaches the method wherein each of the plurality of training modules corresponds to a particular environment in which an asset is operating, and wherein the data from the customer is generated from the asset operating within each particular environment(paragraph [0040], discloses the embedded machine learning module 124 of application  configure to monitor user interaction with the context of the application 120.., data generated from the monitor interaction ... ).

With respect to claim 8, Jacobs teaches a non-transitory computer readable storage medium comprising instructions that, when executed by a processing device in a vendor computer system, (paragraph [0054], discloses the computer -readable storage media …)), cause the processing device to:
(Figs, 4-5, and paragraph [0033], discloses in an example implementation in which a software development kit is obtained having functionality to embedded  machine learning module 124) ; 
communicate the training module from a vendor's computer system to a customer's computer system (paragraph [0037], disclose once embedded, the application 120 is provided to the client devise 104 to employ machine learning to personation user interaction.., and paragraphs [0037], discloses software development kit 118 includes software development tools 202 to cause machine learning model 124 and associated model 126 be embedded as part of the application ..); 
containing customer  data stored in a computer readable form(paragraph [0027], discloses machine learning model 124 may training model 126 based on monitored user interaction within a context of the application , e.g., user interaction  with digital marketing content 112 that caused conversion, items of digital content (e.g., digital music, digital videos)..); and
transmit the training model to the customer computer system for training based on the customer data (paragraph [0037], disclose once embedded, the application 120 is provided to the client devise 104 to employ machine learning to personation user interaction.., and paragraphs [0037], discloses software development kit 118 includes software development tools 202 to cause machine learning model 124 and associated model 126 be embedded as part of the application ..). 
 
 the training module into a trained training module in customer's computer system (Figs. 4-5 and paragraph [0046], discloses generating by processing the data using machine learning based on the embedded training model of the machine leaning model 124 locally by the client devices) ,  a software development kit is obtained having functionally to embed machine learning model 124 as part of application 120 (paragraph [0033]) , the software development kit 118 includes a variety of software development tool that are executed by computing devise to crate application  (paragraph [0035]),   one this, the model 126, is trained to generate recommendation for confirmation paragraph [0043] and   recommendation 502 is then generated by processing the dat using machine learning based on the 3mobded trained model paragraph [0046]). Nevertheless, Jacobs does not explicitly teach the corresponding training model includes the initialize an operational module and an insight module.
However, Lifar  teaches initialize an operational module and an insight module (paragraph [0030], discloses initializing the item matrix using item matrix using item vector, the item vector, .. optimizing of the user matrix and the item matrix storing optimizing item ).   Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify a feature that leverage an embedded machine learning model running locally of Jacobs with initializing the item matrix using the item vectors and generating a matrix of user-item relevance score of Lifar in order to improve content recommendations presented to the user (see Lifar, paragraph [0008]). 
With respect to claim 13 Jacobs in view of Lifar teaches elements of claim 8, Jacobs teaches the non-transitory computer readable storage medium  further comprising a plurality of (paragraph [0037], discloses select the machine learning module 1254 as a  part of the software development kit .., each of the machine learning  module 124  for instance, may correspond to a type of machine learning functionality and thus may be selected based on a type of .., to be embedded as part of source code [asset]). 
With respect to claim 14, Jacobs teaches system comprising:
	a memory to store instructions (Fig, 7, memory storage and paragraphs [005]-[0054], discloses executable instructions);
	a processing devices operatively coupled with memory to execute the instruction stored in the memory Fig, 7, memory storage and paragraphs [0052]-[0054], discloses processing system.., executable instructions),  the processing device configured and operating  to:
structure a model into training module (Figs, 4-5, and paragraph [0033], discloses in an example implementation in which a software development kit is obtained having functionality to embedded machine learning module 124); 
communicate with a customer computer system, the customer computer system containing data stored in a computer readable form    (paragraph [0027], discloses machine learning model 124 may training model 126 based on monitored user interaction within a context of the application , e.g., user interaction  with digital marketing content 112 that caused conversion, items of digital content (e.g., digital music, digital, and paragraphs [0037], discloses software development kit 118 includes software development tools 202 to cause machine learning model 124 and associated model 126 be embedded as part of the application ..);  
transmit the training model to the customer computer system for training based on the customer data (paragraph [0037], disclose once embedded, the application 120 is provided to the client devise 104 to employ machine learning to personation user interaction.., and paragraphs [0037], discloses software development kit 118 includes software development tools 202 to cause machine learning model 124 and associated model 126 be embedded as part of the application ..); and 
receive the insight module from customer computer system to complete model (paragraph [0037], discloses a user input for instance may be received via interaction with the software development kit 118 to select machine learning model). 
 Jacobs teaches the above elements including transform the training module into a trained training module in customer's computer system (Figs. 4-5 and paragraph [0046], discloses generating by processing the data using machine learning based on the embedded training model of the machine leaning model 124 locally by the client devices) ,  a software development kit is obtained having functionally to embed machine learning model 124 as part of application 120 (paragraph [0033]) , the software development kit 118 includes a variety of software development tool that are executed by computing devise to crate application  (paragraph [0035]),   one this, the model 126, is trained to generate recommendation for confirmation paragraph [0043] and   recommendation 502 is then generated by processing the dat using machine learning based on the 3mobded trained model paragraph [0046]). Nevertheless, 
However, Lifar teaches extract training result from a trained training module into an operation module and insight module in the customer computer system (paragraph [0030], discloses providing a method of training machine learning algorithm for selecting recommended content to a user devices … acquiring an indication of a plurality of user-item interactions, each user-item interaction being associated with a user and a digital item).   Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify a feature that leverage an embedded machine learning model running locally of Jacobs with initializing the item matrix using the item vectors and generating a matrix of user-item relevance score of Lifar in order to improve content recommendations presented to the user (see Lifar, paragraph [0008]). 
With respect to claim 19 Jacobs in view of Lifar teaches elements of claim 14, Jacobs teaches the system further comprising developing a plurality of training modules, each of the plurality of training modules corresponding to a particular type of asset(paragraph [0037], discloses select the machine learning module 1254 as a  part of the software development kit .., each of the machine learning  module 124  for instance, may correspond to a type of machine learning functionality and thus may be selected based on a type of .., to be embedded as part of source code [asset]). 
With respect to claim 20  Jacobs in view of Lifar teaches elements of claim 19, Jacobs teaches the system wherein each of the plurality of training modules corresponds to a particular environment in which an asset is operating, and wherein the data from the customer is generated (paragraph [0040], discloses the embedded machine learning module 124 of application  configure to monitor user interaction with the context of the application 120.., data generated from the monitor interaction ... ).

Claims 5, 9-10, 12, and  15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs et al (US Pub., No., 2019/0114151 A1) in view of  Lifar et al (US Pub., No., 2018/0075137 A1) and further view of Dwarampudi  et al (US Pub., 2018/0285204 A1) 

With respect to claim 5 Jacobs in view of Lifar teaches elements of claim 1, Jacobs further teaches the machine learning module 124 employs the model 126 locally at the client devise 104 without exposing the mode 126 or information regarding how the model 126 is trained.  This preserve the user’s privacy while yet still supporting rich personalization in a computationally efficient manner over conventional techniques that involved exposure of potentially person information  of user (paragraph [0046])  and Lifar further teaches a privet communication network and the like (paragraph [0077]).  Jacobs is silent on the corresponding conational techniques includes   trained training module is accomplished by encrypted electronic communication between the customer's computer system and the vendor's computer system and Lifer failed to teach private commination network includes trained training module is accomplished by encrypted electronic communication between the customer's computer system and the vendor's computer system. 

With respect to claim to 9, Jacobs in view of Lifar teaches elements of claim 8, furthermore, Jacobs teaches the non-transitory computer readable storage medium   wherein the training module includes computer executable instructions that are adapted to be executed by a processing device included within the customer computer system, the computer executable instructions (paragraphs [0053]-[0054], discloses processor-executable instructions)  causing the processing device of the customer computer system to: 
preprocess the customer data(paragraph [0027], discloses machine learning model 124 may training model 126 based on monitored user interaction within a context of the application , e.g., user interaction  with digital marketing content 112 that caused conversion, items of digital content (e.g., digital music, digital videos)..);and 
 (Fig. 6,    discloses monitor user interaction within a context of an application .., tarn a model  ... based on the monitor user interaction).  
Jacob teaches the above elements including preserve the training module (paragraph [0032], discloses the machine learning module 124 is embedded as part of the application 120 ..), the machine learning module 124 employs the model 126 locally at the client devise 104 without exposing the mode 126 or information regarding how the model 126 is trained.  This preserve the user’s privacy while yet still supporting rich personalization in a computationally efficient manner over conventional techniques that involved exposure of potentially person information  of user (paragraph [0046])  and Lifar further teaches a privet communication network and the like (paragraph [0077]).  Jacobs is silent on the corresponding conational techniques includes   trained training module is accomplished by encrypted electronic communication between the customer's computer system and the vendor's computer system and Lifer failed to teach private commination network includes trained training module is   an encrypted form.
  
However Dwarampudi teaches the trained training module in an encrypted form (paragraphs [0179]-[0180], discloses encryption operation.  System 100 in some cases encrypts the data at the client level, such that client computing devices 102 (e.g., data agents 142) encrypt the data prior to transferring it to other components, e.g., before sending the data to media agents 144 during a secondary copy operation).  Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify conventional 
With respect to claim 10 Jacobs in view of Lifar teaches elements of claim 9, furthermore, Jacobs teaches the non-transitory computer readable storage medium   wherein preprocessing the data from the customer includes at least one of performing a trend analysis, performing a quality analysis, and normalizing the data from the customer (paragraph [0038], disclose performance of an action, e.g., conversion with respect to digital marketing content..). 
With respect to claim 11 Jacobs in view of Lifar  teaches elements of claim 10 furthermore, Jacobs teaches the non-transitory computer readable storage medium  wherein the trained training module is divided into an input portion and an output portion that are communicatively associated through a divide layer, wherein the observations are input to the input portion, and wherein outputs of the input portion are used as inputs to the at least one additional module, and wherein outputs of the output portion are used to score the observations using at least one second additional module (Fig. 5, paragraphs [0044]-[0046],  discloses received data via network [input portion]  .., recommendation is then generated by processing the data [output] using machine learning based on embedded trained model 126). Jacobs failed to teach wherein outputs of the output portion are used to score observations for the insight module.
However, Lifar teaches wherein outputs of the output portion are used to score observations for the insight module (paragraphs [0060], and [0115]-[0117], discloses generate a matrix of user-items relevance scores).   Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify a feature that leverage an embedded machine learning model running locally of Jacobs with initializing the item matrix using the item vectors and generating a matrix of user-item relevance score of Lifar in order to improve content recommendations presented to the user (see Lifar, paragraph [0008]). 
With respect to claim 12 Jacobs in view of Lifar teaches elements of claim 8, Jacobs further teaches the machine learning module 124 employs the model 126 locally at the client devise 104 without exposing the mode 126 or information regarding how the model 126 is trained.  This preserve the user’s privacy while yet still supporting rich personalization in a computationally efficient manner over conventional techniques that involved exposure of potentially person information  of user (paragraph [0046])  and Lifar further teaches a privet communication network and the like (paragraph [0077]).  Jacobs is silent on the corresponding conational techniques includes   trained training module is accomplished by encrypted electronic communication between the customer's computer system and the vendor's computer system and Lifer failed to teach private commination network includes trained training module is accomplished by encrypted electronic communication between the customer's computer system and the vendor's computer system. 
However Dwarampudi teaches the method wherein communicating the trained training module is accomplished by encrypted electronic communication between the customer's computer system and the vendor's computer system (paragraphs [0179]-[0180], discloses encryption operation.  System 100 in some cases encrypts the data at the client level, such that client computing devices 102 (e.g., data agents 142) encrypt the data prior to transferring it to 
With respect to claim 15, Jacobs in view of Lifar teaches elements of claim 14, furthermore, Jacobs teaches the system   wherein the training module includes computer executable instructions that are adapted to be executed by a processing device included within the customer computer system, the computer executable instructions (paragraphs [0053]-[0054], discloses processor-executable instructions) causing the processing device of the customer computer system to: 
preprocess the customer data(paragraph [0027], discloses machine learning model 124 may training model 126 based on monitored user interaction within a context of the application , e.g., user interaction  with digital marketing content 112 that caused conversion, items of digital content (e.g., digital music, digital videos)..);and 
 ingest the customer data into the training module to train the model and yield the trained training module (Fig. 6,    discloses monitor user interaction within a context of an application .., tarn a model  ... based on the monitor user interaction).  
(paragraph [0032], discloses the machine learning module 124 is embedded as part of the application 120 ..), the machine learning module 124 employs the model 126 locally at the client devise 104 without exposing the mode 126 or information regarding how the model 126 is trained.  This preserve the user’s privacy while yet still supporting rich personalization in a computationally efficient manner over conventional techniques that involved exposure of potentially person information  of user (paragraph [0046])  and Lifar further teaches a privet communication network and the like (paragraph [0077]).  Jacobs is silent on the corresponding conational techniques includes   trained training module is accomplished by encrypted electronic communication between the customer's computer system and the vendor's computer system and Lifer failed to teach private commination network includes trained training module is   an encrypted form.
  
However Dwarampudi teaches the trained training module in an encrypted form (paragraphs [0179]-[0180], discloses encryption operation.  System 100 in some cases encrypts the data at the client level, such that client computing devices 102 (e.g., data agents 142) encrypt the data prior to transferring it to other components, e.g., before sending the data to media agents 144 during a secondary copy operation).  Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify conventional techniques that involved exposure of potentially person information of Jacobs and private commutation of Lifer with data manipulating and processing with encryption and compression of 
With respect to claim 16 Jacobs in view of Lifar teaches elements of claim 15, Jacobs teaches the system wherein preprocessing the data from the customer includes at least one of performing a trend analysis, performing a quality analysis, and normalizing the data from the customer (paragraph [0038], disclose performance of an action, e.g., conversion with respect to digital marketing content..). 
With respect to claim 17 Jacobs in view of Lifar  teaches elements of claim 10 furthermore, Jacobs teaches the system  wherein the trained training module is divided into an input portion and an output portion that are communicatively associated through a divide layer, wherein the observations are input to the input portion, and wherein outputs of the input portion are used as inputs to the at least one additional module, and wherein outputs of the output portion are used to score the observations using at least one second additional module (Fig. 5, paragraphs [0044]-[0046],  discloses received data via network [input portion]  .., recommendation is then generated by processing the data [output] using machine learning based on embedded trained model 126). Jacobs failed to teach wherein outputs of the output portion are used to score observations for the insight module.

With respect to claim 18 Jacobs in view of Lifar teaches elements of claim 14, Jacobs further teaches the machine learning module 124 employs the model 126 locally at the client devise 104 without exposing the mode 126 or information regarding how the model 126 is 
However Dwarampudi teaches the method wherein communicating the trained training module is accomplished by encrypted electronic communication between the customer's computer system and the vendor's computer system (paragraphs [0179]-[0180], discloses encryption operation.  System 100 in some cases encrypts the data at the client level, such that client computing devices 102 (e.g., data agents 142) encrypt the data prior to transferring it to other components, e.g., before sending the data to media agents 144 during a secondary copy operation).  Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify conventional techniques that involved exposure of potentially person information of Jacobs and private commutation of Lifer with data manipulating and processing with encryption and compression of Dwarampudi in order to provide an improve data integrity marking and checking formatting for transmission (see, Dwarampudi paragraph [0178]).  


The following prior arts applied in this office actions: 

Jacobs et al (US Pub., No., 2019/0114151 A1) discloses Application personalization techniques and systems are described that leverage an embedded machine learning module to preserve a user's privacy while still supporting rich personalization with improved accuracy and efficiency of use of computational resources over conventional techniques and systems.
 
Lifar et al (US Pub., No., 2018/0075137 A1) discloses method of training machine learning algorithm for selecting recommended content for a user of an electronic device is provided

Dwarampudi et al (US Pub., 2018/0285204 A1) discloses an information management monitoring system.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271.  The examiner can normally be reached on 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SABA DAGNEW/Primary Examiner, Art Unit 3682